El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Enrique Plumey, en representación de su menor hijo Sergio, instó pleito de daños y perjuicios contra la peticionaria como aseguradora del automóvil PA-1331,, pero no unió al asegurado como parte demandada. La compañía asegura-dora solicitó se desestimase la demanda alegando que no adu-cía hechos constitutivos de cansa de acción, fundándose en que la responsabilidad de la aseguradora depende de la res-ponsabilidad'del asegurado. La corte a quo resolvió que, a pesar de que no se demandó al asegurado, la demanda contra la compañía aducía causa de acción y denegó la moción para desestimarla. En reconsideración sostuvo que, de conformi-*939dad con la Regia 21 de Enjuiciamiento Civil, el defecto o in-debida acumulación de partes no será motivo para desestimar una demanda. Para revisar la resolución de la corte a quo interpuso la aseguradora este recurso de certiorari.
La Regla 21(1) invocada por la corte a quo es de aplicación cuando la demanda, a pesar del defecto de parte demandada, aduce lieclios constitutivos de causa de acción. Pero cuando la demanda es insuficiente, procede desestimarla, pues si no aduce causa de acción, de ningún modo puede subsistir. Para que el demandante pueda obtener sentencia contra la compañía aseguradora es necesario que el asegurado sea responsable del daño causado, pues de no serlo, la compañía no tiene responsabilidad. Por esta razón para que la demanda en el presente caso exponga causa de acción contra la compañía aseguradora, precisa que el demandante liaya obtenido sentencia firme contra el asegurado o que el asegurado baya sido demandado conjuntamente con la aseguradora, conformé lo autoriza el art. 175 de la Ley de Seguros de Puerto Rico, según fuá enmendado por la .Ley núm. 19 de 1929 (pág. 161). Al permitir dicbo artículo unir al asegurado y a la aseguradora en una misma demanda, no creó ningún derecho de acción contra la aseguradora que antes no existiese. Su propósito fue evitar dos pleitos, uno contra el asegurado y al terminarlo con éxito, emprender otro contra la compañía aseguradora.
Lo procedente en este caso hubiera sido declarar con lugar la moción para desestimar la demanda y como ésta es susceptible de enmienda uniendo como parte demandada al asegurado, conceder al demandante permiso para presentar demanda enmendada.

Por lo expuesto se anula la resolución recurrida.

El Juez Asociado Sr. Snyder no intervino.

 La Regla 21, en lo pertinente, dice:
“'El defecto o la indebida acumulación de partes no será motivo para deses-timar una acción.”